     Case 1:20-cv-00140-DAD-SAB Document 19 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANELLE RENEE SCOGGIN,                            No. 1:20-cv-00140-DAD-SAB
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    TURNING POINT CENTRAL                             ACTION
      CALIFORNIA,
15                                                      (Doc. No. 16)
                         Defendant.
16

17

18          On January 28, 2020, plaintiff Danelle Renee Scoggin, appearing pro se and in forma

19   pauperis, filed the complaint in this action. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 29, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action be dismissed due to plaintiff’s failure to prosecute, failure to

23   comply with a court order, and failure to state a claim upon which relief can be granted. (Doc.

24   No. 16.) The findings and recommendations were served on plaintiff by mail at her address of

25   record and contained notice that any objections thereto were to be filed within twenty-one (21)

26   days from the date of service. (Id. at 6.) On August 10, 2020, the findings and recommendations

27   were returned to the court by the United States Postal Service as undeliverable. On January 6,

28   2021, plaintiff filed two change of address forms with the court. (Doc. Nos. 17, 18.) The
                                                       1
     Case 1:20-cv-00140-DAD-SAB Document 19 Filed 02/18/21 Page 2 of 2


 1   findings and recommendations were again served on plaintiff on January 7, 2021 at her newly

 2   listed address of record. To date, no objections to the findings and recommendations have been

 3   filed with the court, and the time in which to do so has now passed. Moreover, the findings and

 4   recommendations served by mail upon plaintiff at plaintiff’s new address of record have not been

 5   returned to the court as undeliverable.

 6           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted

 7   a de novo review of the case. Having carefully reviewed the entire file, the court finds the

 8   findings and recommendations to be supported by the record and by proper analysis.

 9          Accordingly,

10          1.      The findings and recommendations issued on July 29, 2020 (Doc. No. 16) are

11                  adopted in full;

12          2.      This action is dismissed due to plaintiff’s failure to prosecute, failure to obey court

13                  orders, and failure to state a claim; and

14          3.      The Clerk of the Court is directed to close this case.

15   IT IS SO ORDERED.
16
        Dated:     February 17, 2021
17                                                      UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                        2
